DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on July 29th, 2018 (US application 16/048,293). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated June 3rd, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. US 11,061,217 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application corresponds to the combination of claims 1 and 3 of the issued patent, that is to say claim 3 of the issued patent could be rewritten in independent form and include every element of claim 1 of the instant application.

Regarding claims 2-14, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burrell (US 2,003,171).
Regarding claim 15, Burrell teaches an optical element support system, comprising: 
	an optical element housing (See, e.g., the combination of the elements in Fig. 4 which surround primary mirror 68, including cell 30, and framework 32, and the various components that connect the two elements); 
	an optical element positioned in the optical element housing, the optical element comprising an optical axis, an arcuate front surface, and a back surface (See, e.g., mirror 68 in Fig. 4 which has an arcuate front surface corresponding to the rightmost surface shown in the view of Fig. 4, and a back surface corresponding to the leftmost surface shown in the view of Fig. 4); and 
	a support system comprising a plurality of support leg pairs coupled between the back surface of the optical element and a back wall of the optical element housing, wherein each of the plurality of support leg pairs intersect at a point of intersection defining a plane that is offset from a center-of-gravity of the optical element (See, e.g., the plurality of tie rods 117 in Fig. 4 which extend from the primary mirror and support the secondary mirror, note that the leg pairs corresponds to the each set of crossed rods, and they are all coupled to the back surface of the primary mirror via other structural elements as shown in Fig. 4, if applicant wishes for direct physical contact between these elements then language to that effect should be in the claims. Further, each pair of rods intersects at a point defining a plane orthogonal to the surface of the mirror and offset axially, and this plane is necessarily offset from a center-of-gravity of the optical element given the structure shown).
Regarding claim 16, Burrell teaches the device set forth above and further teaches wherein: the plurality of support leg pairs are equally distributed with respect to each other about the optical axis of the optical element (See, e.g., Fig. 4 which shows this as the device includes an outer cylinder having the rod pairs).
Regarding claim 17, Burrell teaches the device set forth above and further teaches wherein each support leg comprises a wire or a rod (See, e.g., Fig. 4 which shows them to be rods).
Regarding claim 18, Burrell teaches the device set forth above and further teaches wherein: the arcuate front surface comprises a concave surface with the plane being offset towards the back surface along the optical axis with respect to the center-of- gravity of the optical element (Note that as defined above the plane extends in a direction parallel to the optical axis and thus includes portions that are offset towards the back surface with respect to the center-of-gravity of the mirror, and the front surface is concave relative to the space to the right of the surface, so this limitation is met).
Regarding claim 19, Burrell teaches the device set forth above and further teaches wherein: the arcuate front surface comprises a convex surface with the plane being offset towards the back surface along the optical axis with respect to the center-of- gravity of the optical element (Note that as defined above the plane extends in a direction parallel to the optical axis and thus includes portions that are offset towards the back surface with respect to the center-of-gravity of the mirror, and the front surface is convex relative to the elements to the left of the surface, so this limitation is met).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier (US 5,151,809) in view of Tabata et al. (JP 2012-185278 (A)) (Note that a translated version of this document is being used and the citations below correspond to the translation. A copy has been provided in the parent application and is on record).

Regarding claim 20, Meier teaches an optical element support system, comprising: 
an optical element housing (See, e.g., at least socket 41 which houses a portion of mirror 38 in Fig. 4)
an optical element comprising an optical axis, an arcuate front surface, and a back surface (See, e.g., Fig. 1b which shows mirror 1 having an arcuate front surface 8 and a back surface 9 and note it necessarily has an optical axis); 
an axial support system configured to provide axial support to the optical element in a direction parallel to the optical axis of the optical element (See, e.g., the axial support system comprising hydraulic elements 6 attached to the back side 9 of the mirror in Fig. 1b and attached at support points 2 shown in Fig. 1a); and 
a lateral support system (See, e.g., the lateral support system shown in Figs 2 and 4, which is offset from the center of gravity of the optical element and provides lateral support to the mirror in a direction perpendicular to the optical axis as shown in Figs 2 and 4. This is also partially explained in column 7 lines 42-58).
	Meier lacks an explicit disclosure wherein: the lateral support system comprises a plurality of tangent arms coupled between a cylindrical wall of the optical element cell and a circumferential edge of the optical element; wherein each of the tangent arms are in a plane offset from a center of gravity of the optical element.
However, in an analogous optical support field of endeavor Tabata teaches a support system for an optical element comprising axial and lateral support systems, wherein the lateral support system includes a plurality of tangent arms coupled between a cylindrical wall of an optical element cell and a circumferential edge of the optical element, wherein the tangent arms are each in a plane offset from the center of gravity of the mirror (See, e.g., Figs. 1 and 2 which show the optical element having three sets of tangent arms connected to the circumferential edge of the optical element and paragraph [0012] which explains that the lateral supports are connected to an outer frame with a fixed boundary, i.e. a cylindrical wall of an optical element cell. Note that each singular arm can be said to be in a plane offset from the center of gravity, as the claim does not require a defined plane between three points, so one can choose any arbitrary/hypothetical orientation of plane that intersects the tangent arms to meet this limitation). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical element cell and lateral support system of Meier to include an outer frame with a fixed boundary surrounding the optical element and tangent arms connecting the outer frame to the optical element, as taught by Tabata, for the purpose of providing more points of support for the optical element (Note that adding these support points would allow for more choices for the optical element dimensions as more support would be provided).
Regarding claim 21, Meier in view of Tabata teaches the device set forth above and as modified above further teaches wherein the axial support is provided by the plurality of tangent arms (Note that the tangent arms provide at least some degree of axial support given the structure provided).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872